DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a division of US Application no. 14/145,229, now US Patent no. 10,314,509 filed 31 December 2013, which receives the benefit of domestic priority from US Provisional no. 61/747,842 filed 31 December 2012.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-16 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Banet et al. (US Publication no. 2014/0249443).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	In regard to claims 1-3, referring to figures 6A and 7 of Banet et al., a body worn sensing system is shown comprising a first electrode 28 and a second electrode 24 integrated with flexible cable 68 or 29, wherein the flexible cable is of sufficient dimension to allow electrodes 24 and 28 to adhere to a patient wherein the cable is draped across the patient (the interpretation of the recited term “draped” is broadly construed to encompass “to cause to hang or stretch out loosely”, Merriam Webster; additionally the recitation that the cable is “flat” is not supported by critical reasoning in the specification for providing a benefit, thus the “flat” description is considered to provide insignificant inventive or limiting weight and is properly construed to be an aspect of choice in design wherein any suitable alternative flexible cable that electrically couples the electrodes and can loosely drape around the patient can be substituted).	Banet et al. also teach that the electrodes 24 and 28 are configured in a manner that obtains TBEV measurements (i.e., transbrachial electro-velocimetry measurements that yield two time-dependent waveforms which represent impedance in the brachial 
region, abstract and para 19, 25, 30).  Worn on the patient is a wrist-worn transceiver 30 integrated with flexible cable 29.  A microprocessor within the transceiver 30 processes signals from a variety of sensors including signals from electrodes 24 and 28 to determine the TBEV measurements (module 22 serves as the impedance measuring system and receives and collectively processes the signals from the electrodes 24 and 28 to yield two time dependent waveforms, and the microprocessor of the transceiver 30 is considered to provide the functions of the data processing system such that the microprocessor receives signals from module 22 processes them to provide information about properties of blood volume (i.e., fluid) and heart-beat induced pulses and analyzes them to determine stroke volume, cardiac output, blood pressure, blood volume, interstitial fluids and respiration rate (para 19, 86, and 93)).  
	Figure 2 shows electrode 24 which is considered to be “a first electrode” as recited, and used for TBEV measurements comprising a pair of electrodes, one electrode 45 serving to inject current (thus considered “a first current-injecting electrode) and a second electrode 47 measure a time-dependent voltage (thus considered the “first electrode” being “a first voltage-measuring electrode”) (para 93-94).  Electrode 28 is also used as a TBEV measuring electrodes and is considered to comprise the “second electrode” as recited (para 100, 101, 105).  The system uses signals from the first electrode 24 and electrode 22/28 to measure the time dependence impedance signals (para 106).  Electrode on 22/28 is considered to be similar in construction to electrode 24. Electrodes 24 and 28 when used as depicted and described are considered to comprise at least four electrodes.
	In regard to claim 4, electrodes 24 and 28 are two-part electrodes with a current injecting electrode and voltage sensing electrode (para 93-94).  As shown in figures 5 and 6A, electrode 24 is first segment contacting a first region of a patient and electrode 28 is a second segment contacting a second region of the patient.
	In regard to claim 5, electrodes 24 and 26 as interpreted with regard to claim 5 to comprise segments.  Additionally, each segment of the electrodes 24 and 28 comprise a substrate 23 (figure 2) connect the first/second electrode 45 to the first/second current injecting electrode 47 (para 94).
	In regard to claim 6, flexible cable 68 (figure 6a) electrically connects the first electrode 24 to the second electrode 28 and to module 22, and flexible cable 29 connects the electrodes 24 and 28 and module 22 to the microprocessor of transceiver 30.
	In regard to claim 7, module 22 serves as the impedance measuring system and is configured to receive and collectively process the signals from the electrodes 24 and 28 to yield two time dependent waveforms (para 100-105).
	In regard to claims 8-10, figure 7 shows processing circuitry for TBEV impedance measurement and processing.  The output from electrodes 24 and 28, here represented by electrodes 104A, 104B, 105A, 105B, are input to a differential amplifier 107 (para 112).  The differential amplifier 107 configured to measure the signals as claimed (para 110-112).
	In regard to claims 11-16, the microprocessor of transceiver 30, module 22, and circuitry 100 comprising differential amplifier 107 are configured process the TBEV signals to derive estimates of a patient’s stroke volume, cardiac output, blood pressure, blood volume, interstitial fluids and respiration rate (para 19, 86, and 93)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 June 2022